                   IN THE UNITED STATES DISTRICT COURT
                                                                                      11 v

                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                       ^      '3 p;e 2:00
                               SAVANNAH DIVISION

                                                                            - --IV   UM.

THE UNITED STATES OF AMERICA,

                   Plaintiff,
V.                                                  4:19CR69


JOSEPH PASCUA,

                 Defendant.




                                    ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised    in   the    parties' motions      have    been    resolved       by

agreement.     Therefore,       a   hearing    in    this      case    is     deemed

unnecessary.    All motions are dismissed.



     SO ORDERED, thi     is [2^^ day/€jf August, 2019.
                                                'aJ/^
                                                    L. ORAY
                                     UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN   DISTRICT OF GEORGIA
